Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 1 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 2 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 3 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 4 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 5 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 6 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 7 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 8 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document     Page 9 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document    Page 10 of 11
Case 8:19-bk-11377-ES   Doc 1 Filed 04/15/19 Entered 04/15/19 11:33:21   Desc
                        Main Document    Page 11 of 11
